Citation Nr: 0002176	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for eye disorder, 
including presbyopia and ptosis.

2.  Entitlement to service connection for headaches and 
dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active military duty from April 1971 
to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied 
service connection for: (1) presbyopia and ptosis, and (2) 
headaches and dizziness.

The case was previously before the Board in June 1998, when 
it was remanded for the RO to conduct an additional search 
for available medical evidence.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The veteran's complete service medical records are not 
available for review. 

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a disability of 
the eyes other than defective vision caused by refractive 
error, diagnosed as presbyopia, and ptosis.

3.  The veteran's presbyopia and ptosis are congenital or 
developmental defects and are not considered a disease or 
injury under the law for VA disability compensation purposes.

4.  There is no competent medical evidence of record 
indicating that the veteran's presbyopia and ptosis increased 
in over-all severity during the veteran's active duty 
service.  


5.  A post service physical examination, dated November 1989, 
noted that the veteran's eyes were normal and that his 
uncorrected vision was 20/20, bilaterally.
The report also noted a normal neurological examination.  A 
medical history, completed at that time, contained negative 
responses regarding symptoms of headaches, dizziness and eye 
trouble.

6.  There is no competent medical evidence of chronic 
headaches or dizziness during the veteran's active duty 
service.

7.  There is no post service medical evidence showing 
continuity of symptomatology associated with any chronic 
headaches or dizziness.

8.  The earliest evidence of record relating to the veteran's 
complaints of headaches or dizziness is dated in October 
1996, over 24 years after his discharge from service.

9.  There is no medical opinion or other competent evidence 
linking the veteran's current complaints of headaches and 
dizziness to his active military service.

10.  The veteran has not presented a plausible claim for 
service connection for headaches and dizziness.


CONCLUSIONS OF LAW

1.  Service connection for an eye disorder, including 
presbyopia and congenital ptosis, is precluded by law. 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. 3.303 (1999); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The appellant has not presented a well-grounded claim for 
service connection for an eye disorder, secondary to his 
active duty service.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has not presented a well-grounded claim for 
service connection for headaches and dizziness. 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

The appellant's complete service medical records are not 
available for review for evidence of injury or disease while 
the appellant was on active duty.  A response from the 
National Personnel Records Center, dated August 1998, noted 
that no additional medical records relating to the veteran 
are on file.  Consequently, in reaching this decision, the 
Board fully acknowledges and accepts its heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

II.  Factual Background

A review of the appellant's report of separation, Form DD 
214, reveals that he served on active duty in the United 
States Army from April 1971 to April 1972.  A treatment 
report, dated February 1972, noted that the veteran underwent 
surgical correction of congenital ptosis.  No evidence of 
post surgical complication was indicated.

In November 1989, the veteran received a physical examination 
for enlistment into the Army Reserves.  The report of this 
examination noted that the veteran's eyes were normal and 
that his uncorrected vision was 20/20, bilaterally.  It also 
noted a normal neurological examination.  A medical history 
completed at that time contained negative responses regarding 
symptoms of headaches, dizziness and eye trouble.

In October 1996, the veteran filed his Application for 
Compensation and Pension, VA Form 21-526, seeking service 
connection for eye problems, headaches and dizziness.  In 
support of his claim, the veteran submitted a statement 
indicating that he suffered an eye infection during March 
1972.  He claimed that he underwent surgery as a result of 
this condition and that he has suffered watering eyes and 
headaches ever since.  Although requested by the form, no 
post service treatment for any of these conditions was 
indicated. 

In December 1996, the veteran underwent a VA ophthalmology 
examination.  The report of this examination noted that the 
veteran's uncorrected vision was 20/40 in the right eye and 
20/25 in the left eye.  The report concluded with diagnoses 
of presbyopia and ptosis, both eyes, probably congenital.

In January 1997, a VA neurological examination was conducted.  
The report of this examination noted the veteran's narrative 
history of an inservice eye infection.  He reported current 
complaints of headaches and dizziness.  The report concluded 
with impressions of: (1) atypical headaches, with normal 
neurological examination; and (2) vague dizziness, which does 
not appear to have any functional importance and with normal 
neurological examination.

In July 1998, the RO sent correspondence to the veteran 
requesting information concerning any post service medical 
treatment he had received for his eye disorder, headaches and 
dizziness.  The RO also sought information concerning any 
additional military service the appellant may have had.  No 
response to this request has been received.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Service Connection for Eye Disorders

i.  Congenital Disorders - Presbyopia and Ptosis

To the extent that the veteran is contending that he has 
presbyopia and ptosis as a result of his active duty military 
service, this aspect of his appeal must fail.  An inservice 
treatment report, dated February 1972, noted that the veteran 
was treated for congenital ptosis.  The veteran's post 
service eye examination, performed in December 1996, 
diagnosed the veteran with presbyopia and ptosis.  Presbyopia 
is "hyperopia and impairment of vision due to advancing 
years or to old age." Stedman's Medical Dictionary, at 1349 
(28th ed. 1995). 

Pursuant to 38 C.F.R. § 3.303(b) (1999), congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  As noted in 38 C.F.R. 
§ 3.303(b), refractive error, diagnosed as presbyopia, is a 
congenital or developmental defect and as such, not a disease 
or injury within the meaning of applicable legislation.  In 
addition, the veteran's ptosis has been diagnosed as 
congenital.  Accordingly, in view of the regulatory bar to 
consideration of congenital disorders for service connection, 
the appellant's claims for service connection for presbyopia 
on the basis of refractive error and for congenital ptosis 
are denied due to the lack of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law). 

ii.  Inservice Aggravation of a Congenital Disorder

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

Although the Board has carefully reviewed the veteran's 
claims file, there is no competent medical evidence 
supporting the appellant's claim that an inservice eye 
infection aggravated his eye disorder, or caused it to 
increase in severity.  An inservice treatment report, dated 
February 1972, noted that the veteran was treated surgically 
for congenital ptosis.  No reference to an infection was 
indicated.  There is also no evidence of any post surgical 
complications following this procedure.  

The only evidence suggesting an inservice aggravation of the 
veteran's presbyopia or ptosis is the theory advanced by the 
veteran himself.  The veteran, as a lay person, is not 
competent to provide evidence requiring medical expertise. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Savage v. West, 10 Vet. App. at 495; see also Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 
Vet. App. 390, 393 (1994) for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).  
Although requested by the RO, the veteran has provided no 
post service medical evidence showing treatment for either of 
these conditions.  Moreover, the report of the veteran's 
November 1989 physical examination, performed 17 years after 
his discharge from the service, noted that his eyes were 
normal and that his uncorrected vision was 20/20, 
bilaterally. A medical history, completed at that time, 
contained negative responses regarding symptoms of headaches, 
dizziness and eye trouble.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  In this case, because "the fact 
asserted is beyond the competence of the person making the 
assertion," it may not be accepted for the purpose of 
establishing a well-grounded claim for service connection for 
vision loss. King, 5 Vet. App. at 21.  Accordingly, the Board 
concludes that the claim for service connection for an eye 
disorder, including presbyopia and ptosis, is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

B. Service Connection for Headaches and Dizziness

The veteran is also claiming that he currently has headaches 
and dizziness incurred during his active duty military 
service.  Accordingly, the determinative issues presented by 
this claim are: (1) whether the veteran incurred or 
aggravated a chronic disorder during service; (2) whether he 
currently has a chronic disorder; and if so, (3) whether the 
current disability is etiologically related to his active 
duty military service.  The Board concludes that medical 
evidence is needed to lend plausible support for all three of 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
at 506; see also Layno v. Brown, 6 Vet. App. at 470; Espiritu 
v. Derwinski, 2 Vet. App. at 494-95.  

As noted above, the veteran's service medical records have 
unfortunately been destroyed.  Therefore, the Board has a 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. at 367.

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for headaches and dizziness is plausible 
or otherwise well grounded. See Rabideau v. Brown, 2 Vet. 
App. 141 (1992).  

While the Board acknowledges that the veteran's service 
medical records have been lost, the veteran has failed to 
show any competent medical evidence of chronic headaches or 
dizziness having been incurred or aggravated during the 
veteran's active duty service.  There is no post service 
medical evidence showing continuity of symptomatology 
associated with any chronic headaches or dizziness.  A 
physical examination, dated November 1989, listed a normal 
neurological examination.  A medical history completed at 
that time contained negative responses from the veteran 
regarding symptoms of headaches, dizziness and eye trouble.  
The earliest evidence of record relating the veteran's 
complaints of headaches and dizziness is dated October 1996, 
over 24 years after his discharge from service.  Accordingly, 
the Board finds no competent medical evidence of chronic 
headaches or dizziness having been incurred or aggravated 
during the veteran's active duty service.

The Board also concludes that the veteran has failed to show 
the required nexus between his current headaches and 
dizziness and any inservice disease or injury incurred.  See 
Caluza, 7 Vet. App. at 506.  As noted above, the first post 
service medical evidence reflecting any treatment for either 
of these conditions is dated 
October 1996, 24 years after the veteran's discharge from the 
service.  There is no medical evidence establishing a link 
between his current complaints of headaches and dizziness and 
his active military service.  See Rabideau v. Derwinski, 
2 Vet. App. at 144.  The only evidence presented which 
relates the veteran's current headaches and dizziness to his 
active military service is the veteran's own statements.  The 
veteran's statements are not deemed to be competent evidence 
to establish the etiology of this disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current headaches and 
dizziness are the result of injuries or disease incurred over 
two decades earlier, rather than attributable to some other 
cause.  See Espiritu v. Derwinski, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

IV.  Conclusion

In reaching its decision herein, the Board acknowledges that 
additional post service medical evidence may be available in 
this matter.  However, the veteran has failed to provide any 
assistance to the RO in locating such evidence.  In July 
1998, the RO mailed correspondence to the veteran requesting 
information regarding his post service medical treatment and 
any other military service he may have had.  Despite having 
notice that additional post service medical evidence may be 
beneficial to his claims, the veteran failed to provide any 
additional information from which the RO could obtain 
additional records herein. "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If the veteran does in fact have additional post 
service medical evidence, which was not previously considered 
in this decision, he should present this new and material 
evidence to RO in an attempt to reopen this claim.  However, 
under the circumstances presented in this case, the Board 
concludes that the RO has fulfilled its duty to assist the 
veteran. 

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claim well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an eye disorder, including presbyopia 
and ptosis, is denied.

Because it is not well grounded, the veteran's claim for 
service connection for headaches and dizziness is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

